UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05693) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Australia (1.7%) BHP Billiton PLC 181,935 $5,051,212 Austria (1.6%) voestalpine AG 122,544 4,843,302 Belgium (4.4%) Anheuser-Busch InBev NV 89,240 9,899,348 Solvay SA 22,531 3,454,161 France (19.3%) Air Liquide SA 32,463 3,946,781 Airbus Group NV 75,621 4,746,730 Alcatel-Lucent (NON) (S) 805,762 2,488,431 BNP Paribas SA 114,286 7,557,555 Eurazeo SA 38,508 2,770,755 Faurecia 85,731 2,730,320 Gaztransport Et Technigaz SA 41,480 2,453,735 Iliad SA 10,815 2,270,316 Natixis 788,745 5,424,984 Numericable Group SA (NON) (S) 40,462 2,158,730 Renault SA 37,563 2,711,293 Sanofi 127,378 14,370,173 Veolia Environnement SA 307,748 5,401,401 Germany (9.5%) Biotest AG-Vorzugsaktien (Preference) (S) 21,306 2,153,616 Deutsche Post AG 199,037 6,365,239 HeidelbergCement AG 37,075 2,449,797 Henkel AG & Co. KGaA (Preference) 63,906 6,381,491 Siemens AG 66,258 7,897,055 Wacker Chemie AG 27,172 3,284,525 Zalando SE (acquired 9/30/13, cost $313,871) (Private) (F) (RES) (NON) 13,090 319,920 Zalando SE (NON) 10,178 276,390 Ireland (4.4%) Bank of Ireland (NON) 7,787,426 3,050,618 Hibernia REIT PLC (NON) (R) 1,585,480 2,303,391 Kerry Group PLC Class A 65,032 4,585,766 Smurfit Kappa Group PLC 165,970 3,636,945 Italy (4.4%) Beni Stabili SpA (Rights) (NON) 3,223,381 67,176 Beni Stabili SpA (R) 3,223,381 2,258,977 Luxottica Group SpA 66,580 3,459,529 Telecom Italia SpA RSP 3,876,579 3,435,681 UniCredit SpA 543,586 4,256,829 Netherlands (2.5%) ING Groep NV GDR (NON) 527,444 7,502,252 Norway (2.2%) DNB ASA 366,438 6,853,025 Spain (3.2%) Atresmedia Corporacion de Medios de Comunicacion SA (S) 208,978 3,178,607 Banco de Sabadell SA 1,058,341 3,105,567 International Consolidated Airlines Group SA (NON) 579,517 3,446,304 Sweden (3.2%) Assa Abloy AB Class B 90,697 4,651,032 Com Hem Holding AB (NON) 321,795 2,344,546 Intrum Justita AB 98,537 2,770,221 Switzerland (8.2%) Barry Callebaut AG 2,523 2,796,114 Compagnie Financiere Richemont SA 45,603 3,737,060 Nestle SA 64,701 4,745,799 Partners Group Holding AG 10,339 2,723,092 Roche Holding AG-Genusschein 37,650 11,148,243 United Kingdom (33.1%) Admiral Group PLC 108,245 2,244,029 Associated British Foods PLC 112,128 4,857,638 AstraZeneca PLC 119,434 8,556,749 BG Group PLC 258,582 4,756,546 Britvic PLC 308,551 3,323,463 BT Group PLC 666,456 4,082,354 Compass Group PLC 295,741 4,776,455 Experian PLC 174,590 2,773,254 Genel Energy PLC (NON) 174,196 2,355,848 HSBC Holdings PLC 149,157 1,518,024 Kingfisher PLC 700,953 3,673,777 Liberty Global PLC Ser. C 62,735 2,573,076 Metro Bank PLC (acquired 1/15/14, cost $611,361) (Private) (F) (RES) (NON) 28,721 595,711 Persimmon PLC 168,439 3,620,298 Prudential PLC 336,097 7,464,981 Regus PLC 894,935 2,458,302 Royal Dutch Shell PLC Class A 420,380 16,034,195 St James's Place PLC 206,595 2,429,299 Telecity Group PLC (S) 330,003 3,988,742 Thomas Cook Group PLC (NON) 1,292,198 2,475,713 TSB Banking Group PLC (NON) (S) 650,382 2,917,166 TUI Travel PLC 591,252 3,713,522 Vodafone Group PLC 1,379,541 4,547,418 WPP PLC 270,748 5,415,532 United States (1.0%) Google, Inc. Class C (NON) 5,314 3,068,091 Total common stocks (cost $288,679,809) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 8,258,740 $8,258,740 Putnam Short Term Investment Fund 0.06% (AFF) 4,490,420 4,490,420 Total short-term investments (cost $12,749,160) TOTAL INVESTMENTS Total investments (cost $301,428,969) (b) Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $305,727,521. (b) The aggregate identified cost on a tax basis is $301,629,339, resulting in gross unrealized appreciation and depreciation of $29,336,497 and $16,532,459, respectively, or net unrealized appreciation of $12,804,038. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $915,631, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,379,233 $30,939,012 $34,827,825 $839 $4,490,420 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,258,740, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $7,799,559. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 21.3% Consumer discretionary 14.7 Consumer staples 12.0 Health care 11.9 Industrials 11.5 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $5,051,212 $— Austria — 4,843,302 — Belgium — 13,353,509 — France — 59,031,204 — Germany — 28,808,113 319,920 Ireland — 13,576,720 — Italy — 13,478,192 — Netherlands — 7,502,252 — Norway — 6,853,025 — Spain — 9,730,478 — Sweden — 9,765,799 — Switzerland — 25,150,308 — United Kingdom 2,573,076 97,983,305 595,711 United States 3,068,091 — — Total common stocks Short-term investments 4,490,420 8,258,740 — Totals by level At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
